                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

GEORGE ALDRIDGE, SR.,                           )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )          Case No. 1:18 CV 260 RWS
                                                )
CYNTHIA REESE,                                  )
                                                )
            Defendant.                          )

                                   MEMORANDUM AND ORDER

        Plaintiff’s opposition to defendant’s motion for summary judgment alleges that defendant

obtained documents from non-party Missouri Department of Corrections without a proper

subpoena, that defendant accessed his prisoner medical records without proper authorization

from him, and that the records are fabricated. The Court will afford defendant twenty days to

file her reply in support of summary judgment. The reply brief shall address the above

allegations raised by plaintiff.

        Accordingly,

        IT IS HEREBY ORDERED that defendant shall file her reply brief in support of

summary judgment in compliance with this Memorandum and Order not later than twenty (20)

days from the date of this Memorandum and Order.




                                            ______________________________
                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE
Dated this 31st day of March, 2020.
